This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 TSUTA NEWTON and
 3 JERRY NEWTON,

 4          Plaintiffs-Appellants,

 5 v.                                                            NO. 33,429

 6 WILLIAM STUART NEWTON, NILA
 7 NEWTON and FARMERS INSURANCE
 8 GROUP,

 9          Defendants-Appellees.

10 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
11 David P. Reeb, Jr., District Judge

12 Lindsey Law Firm, L.L.C.
13 Daniel R. Lindsey
14 Clovis, NM

15 for Appellants

16 Acosta, Anderson, Obrey-Espinoza
17 Lynne M. Brooks
18 Las Cruces, NM

19 for Appellees

20                                 MEMORANDUM OPINION
 1 HANISEE, Judge.

 2   {1}   Plaintiffs Tsuta and Jerry Newton (Appellants) appeal from the district court’s

 3 order dismissing their case with prejudice for lack of jurisdiction. This Court’s first

 4 notice of proposed disposition proposed to affirm. Appellants filed a memorandum in

 5 opposition to the proposed disposition. We are not persuaded by Appellants’

 6 arguments and affirm the district court.

 7   {2}   Appellants argue that to establish personal jurisdiction, case law does not

 8 require application of the specific requirements of the long arm statute. [MIO 2]

 9 Appellants rely on this statement in Zavala v. El Paso County Hospital District, 2007-

10 NMCA-149, ¶ 10, 143 N.M. 36, 172 P.3d 173: “Although our long-arm statute

11 enumerates acts that may subject non-resident defendants to personal jurisdiction in

12 New Mexico, the necessity of a technical determination of whether a defendant

13 committed such an act has been removed.” Appellants argue that they established

14 general jurisdiction over William Stuart Newton, Nila Newton, and Farmers Insurance

15 Group (Appellees) by presenting evidence of their continuous contacts with New

16 Mexico. [DS 4]

17   {3}   To gain personal jurisdiction over non-residents, there is a three-part test: “(1)

18 the defendant’s act must be one of the five enumerated in the long-arm statute; (2) the

19 plaintiff’s cause of action must arise from the act; and (3) minimum contacts sufficient


                                               2
 1 to satisfy due process must be established by the defendant’s act.” Santa Fe Techs.,

 2 Inc., v. Argus Networks, Inc., 2002-NMCA-030, ¶ 13, 131 N.M. 772, 42 P.3d
3 1221(internal quotation marks and citation omitted). We recognize that “[t]he first and

 4 third step of this test have been repeatedly equated with the due process standard of

 5 minimum contacts,” which obviates the need of a technical determination of whether

 6 the non-resident committed an act expressly enumerated by the long-arm statute. Id.

 7 (internal quotation marks and citation omitted). However, the due process of minimum

 8 contacts test applies to defendants over which jurisdiction can be obtained because of

 9 their transaction of business in the state.

10   {4}   That three-part test is consistent with the long arm statute, NMSA 1978, Section

11 38-1-16(A)(1), (3) (1971), which provides that jurisdiction can be obtained over an

12 out-of-state defendant through their transaction of any business within the state or the

13 commission of a tortious act within the state. This case does not involve an injury

14 resulting from Appellees’ transaction of business in the state. See FDIC v. Hiatt,

15 1994-NMSC-044, ¶ 10, 117 N.M. 461, 872 P.2d 879 (stating that whether a defendant

16 purposefully availed itself of the privilege of conducting business within this state

17 involves determination of whether the activity in question amounts to a purposeful

18 decision by defendant to participate in forum state and avail itself of the benefits and

19 protections of New Mexico law). Therefore, to gain jurisdiction over Appellees,


                                                 3
 1 Appellants must prove the commission of a tortious act within the state. See §

 2 38-l-l6(A)(3).

 3   {5}   The asserted tortious act resulting in Appellants’ injuries occurred in Texas.

 4 This Court’s first notice proposed to affirm on that basis. Appellant did not point out

 5 any error in fact or law with that proposed disposition. See Hennessy v. Duryea,

 6 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683 (“Our courts have repeatedly

 7 held that, in summary calendar cases, the burden is on the party opposing the proposed

 8 disposition to clearly point out errors in fact or law.”). Instead, Appellants continue

 9 to argue that minimum contacts were established. However, typically, where the

10 plaintiff has not alleged an event in New Mexico, so as to subject the defendant to

11 Section 38-1-16, we need not inquire whether the exercise of personal jurisdiction

12 over the defendant is consistent with due process requirements. Cronin v. Sierra

13 Medical Center, 2000-NMCA-082, ¶ 10, 129 N.M. 521, 10 P.3d 845. The requirement

14 that an event occur in New Mexico is a threshold requirement. Id. ¶¶ 11, 12. Because

15 the injury occurred in Texas, Appellees’ minimum contacts with the state are

16 immaterial under these circumstances.

17   {6}   For these reasons, and those stated in the first calendar notice, we affirm.

18   {7}   IT IS SO ORDERED.




                                               4
1                                      _______________________________
2                                      J. MILES HANISEE, Judge


3 WE CONCUR:



4 __________________________________
5 JONATHAN B. SUTIN, Judge


6 __________________________________
7 MICHAEL E. VIGIL, Judge




                                  5